Citation Nr: 9924277	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether an initial evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1969 to August 1971.  
This appeal arises from a November 1994 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
granted service connection for post-traumatic stress disorder 
(PTSD).  This disability was initially granted an evaluation 
of 10 percent disabling.  The veteran appealed this 
evaluation.  In a subsequent rating decision of October 1996, 
the evaluation of the veteran's PTSD was increased to 30 
percent disabling.  The veteran has continued his appeal.

A hearing was held before the Board of Veterans' Appeals 
(Board) sitting at the RO in April 1999.  The Chairman of the 
Board designated Mr. Steven L. Cohn, a member of the Board, 
to conduct this hearing pursuant to 38 U.S.C.A. § 7102(a) 
(West Supp. 1999).  Mr. Cohn will make the final 
determination in this case.

In a rating decision of January 1997, the RO granted an 
increased evaluation to 10 percent disabling for the 
veteran's bilateral hearing loss.  This award was made 
effective from December 1996.  The veteran expressed his 
disagreement with the effective date of this award.  However, 
at his Board hearing in April 1999 the veteran affirmatively 
withdrew this issue.  Therefore, the issue of an effective 
date earlier than December 1996 for a 10 percent evaluation 
of the veteran's bilateral hearing loss is no longer in 
appellate status.


REMAND

The veteran was afforded a comprehensive VA psychiatric 
examination in February 1998 in order to evaluate the 
severity of his PTSD.  A diagnosis of chronic, moderate PTSD 
and major depressive disorder was provided.  The examiner 
concluded, "It seems [the veteran's] diagnoses have caused 
significant distress and at least moderate impairment in 
social and occupational functioning."  However, in the very 
next sentence, the examiner than noted that after the veteran 
lost his last steady employment "his [PTSD] seems to be 
associated with severe impairment in occupational 
functioning."  The examiner failed to provide a global 
assessment of functioning score in the examination report.  
In the supplemental statement of the case (SSOC) issued in 
March 1998, the RO noted that the VA examiner had found that 
the veteran's PTSD had caused a moderate impairment and 
denied an increased evaluation in excess of 30 percent 
disabling.

The undersigned finds that the February 1998 examiner's 
conclusions regarding the veteran's occupational functioning 
are contradictory.  It is unclear whether the medical opinion 
found a moderate or severe disability.  In addition, both the 
veteran, and even more explicitly his spouse, testified at 
the Board hearing in April 1999 that the veteran's PTSD 
symptoms had worsened since his examination in February 1998.  
Under the circumstances, the Board finds that a new VA 
psychiatric examination is required to clarify the severity 
of the veteran's PTSD.

At his Board hearing in April 1999, the veteran testified 
that he last had steady employment around 1987.  Since that 
time, he reported that he had only worked a few days a month 
for builders.  He stated he had helped build 4 or five 
houses.  At his hearing on appeal in July 1996, the veteran 
noted that he had attended house warming parties for the 
people whom he had built homes.  There is no evidence in the 
claims folder that the veteran has applied for or receives 
Social Security Administration (SSA) disability benefits.  
This evidence is unclear as to the extend of the veteran's 
current employment and in what capacity he is employed.  
Further development is required to elicit the names and 
addresses of his recent employers and obtain evidence from 
them on the types and length of employment the veteran has 
completed.

This case arises from the veteran's original claim for 
service connection for PTSD filed in March 1994.  The RO's 
attention is directed to the recent U. S. Court of Appeals 
for Veterans Claims (formerly the U. S. Court of Veterans 
Appeals prior to March 1, 1999)(hereafter Court) decision 
Fenderson v. West, 12 Vet. App. 119 (1999), in which it was 
determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection and a claim for an increased rating of a 
service-connected disability are two separate and distinct 
types of claims.  Under the former claim, the veteran may be 
entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
decision based on the disability's severity during that 
period.  The undersigned finds that the issue on appeal in 
the current case is entitled to such consideration.

In addition, the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The undersigned 
notes that the regulations pertaining to rating PTSD were 
revised effective November 6, 1996.  The SSOC of October 1997 
informed the veteran of the new criteria for evaluating PTSD.  
The actual rating decision granting an increased evaluation 
to 30 percent disabling appears to be correctly based on the 
criteria effective prior to November 6, 1996, as the 
effective date which was assigned preceded the effective date 
of the change in the rating criteria.  A subsequent SSOC was 
issued in March 1998 that confirmed the evaluation of 30 
percent disabling.  It appears that at this time the 
veteran's claim was only evaluated under the new criteria.  
While the new criteria are not for application prior to the 
effective date of the change in the law, the old criteria may 
still be considered as the veteran's claim was pending at the 
time the law was changed.  Therefore, on remand the RO must 
consider all pertinent evidence on record, determine whether 
the old or new criteria is most favorable to the veteran, and 
then evaluate his PTSD under the applicable criteria.  These 
determinations must be made explicit in any subsequent SSOC.  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the record, all outstanding records 
of medical treatment for the veteran's 
PTSD (specifically, since March 1999) 
from all pertinent VA facilities and any 
other source(s) identified by the 
veteran.  The veteran should specifically 
be informed that his failure to provide 
this information could have an adverse 
affect on his claims.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should also contact the 
veteran and request that he provide a 
history of his employment in recent 
years.  This history should include the 
names and addresses of his employers or 
any individuals he has provided services 
in exchange for pay, type of employment, 
and dates employed.  The veteran should 
specifically be informed that his failure 
to provide this information could have an 
adverse affect on his claims.  Once these 
employers are identified, the RO should 
contact them and request verification of 
the veteran's information and employment 
history.  All material received from 
these requests must be associated with 
the claims file.

3.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
severity of the service-connected PTSD.  
It is imperative that the veteran's 
entire claims file, to include a copy of 
this REMAND, be provided to and reviewed 
by the examiner.  Psychological testing 
should be performed, if deemed necessary.  
The examiner should offer an opinion as 
to what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  A Global 
Assessment of Functioning (GAF) Scale 
score should be provided, and the 
examiner should explain the meaning of 
the score provided.  All examination 
findings, along with the complete 
rationale for any opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report. 

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased evaluation for PTSD.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In this 
regard, the RO must specifically consider 
both the former and revised schedular 
criteria for evaluating PTSD, and apply 
the more favorable result.  The RO should 
also determine if the veteran is entitled 
to "staged" ratings since the date of 
the award of service connection for PTSD.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a SSOC (that 
includes citation to all pertinent legal 
authority, including the former and 
revised schedular criteria for evaluating 
PTSD, and a full discussion of the 
reasons and bases for each determination) 
and be afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for further adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



